Title: James Madison to N. Phillips, 20 July 1827
From: Madison, James
To: Phillips, N.


                        
                            
                                Montpellier
                            
                            
                                
                                    
                                
                                July 20. 1827
                            
                        
                        J. Madison, with his respects to Mr. Phillips, informs him that the date asked for in his letter of the 9th.
                            inst. is March 5. 1751.
                        
                            
                                
                            
                        
                    